UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
GSS GROUP Ltd. (a/k/a GLOBAL SECURITY     )
SEALS GROUP Ltd.),                        )
                                          )
            Petitioner,                   )
                                          )
      v.                                  )                  Civil Action No. 09-1322 (PLF)
                                          )
NATIONAL PORT AUTHORITY,                  )
                                          )
            Respondent.                   )
__________________________________________)


                                            OPINION

               Plaintiff GSS Group Ltd. (“GSS”) initiated this action by filing a petition to

confirm foreign arbitration awards. Respondent the National Port Authority (“NPA”) now

moves to dismiss that petition, arguing, among other things, that the Due Process Clause of the

Fifth Amendment to the United States Constitution prevents this Court from exercising personal

jurisdiction over the NPA. Having reviewed the relevant legal authorities, the parties’

arguments, and the entire record in this case, the Court agrees with the NPA. It therefore will

grant the respondent’s motion and dismiss the plaintiff’s petition.


                                       I. BACKGROUND

               The NPA is “a public corporation registered under the laws of the Republic of

Liberia.” Petition to Confirm Arbitration Awards (“Pet.”) ¶ 6. In June of 2005, GSS, a

corporation formed under the laws of the British Virgin Islands, see id. ¶ 5, contracted with the

NPA to “construct and operate a new container park at the Freeport of Monrovia, Liberia.” Id.
¶ 7. According to the plaintiff’s petition, and for reasons not relevant here, in August of 2005

that contract was superseded by a new agreement, which itself was amended on November 28,

2005. Id. ¶¶ 8-9. That final version of the contract between GSS and the NPA contained a

clause providing that all disputes related to the “formation, validity, interpretation, performance,

termination, enforcement or breach” of the contract would be referred to arbitration in London,

England, where they would be resolved “in accordance with the laws of England and Wales.” Id.

¶ 10.

               On March 15, 2006, GSS initiated an arbitration proceeding against the NPA,

claiming that the NPA had breached their agreement. Pet. ¶ 11. Although the NPA generally

refused to participate in the arbitration, see id. ¶¶ 11-14, the proceedings continued in its absence,

and the arbitrator ultimately issued two awards in which he concluded that the NPA had breached

its contract with GSS and was liable to GSS for damages in the amount of $44,347,260. Id.

¶ 14-15. GSS initiated this action on July 16, 2009, by filing a petition for the confirmation of its

arbitration awards against the NPA pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 201 et

seq., and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards,

opened for signature June 10, 1958, 21 U.S.T. 2517, reprinted in 9 U.S.C. § 201 (historical and

statutory notes) (“the New York Convention”).


                                         II. DISCUSSION

               The NPA contends that GSS’ petition should be dismissed on any one or more of

the following grounds: (1) this Court cannot constitutionally exercise personal jurisdiction over

the NPA because the NPA does not have the requisite “minimum contacts” with the United



                                                  2
States, Respondent’s Motion to Dismiss and Opposition to Petition to Confirm Foreign Arbitral

Awards (“Mot.”) at 15-20; (2) venue is not proper in the District of Columbia, id. at 20-22;

(3) the NPA’s contract with GSS was not a valid, legally enforceable agreement, id. at 22-28;

(4) petitioner GSS is not one of the parties to the contract, id. at 28-30; and (5) enforcement of

the arbitration awards would contravene the public policy of the United States. Id. at 30-35.

Because the Court finds the first of these arguments dispositive, it does not address the others.

The NPA does not have sufficient contacts with the United States to permit this Court’s exercise

of personal jurisdiction over the respondent in this case.


                                      A. Standard of Review

               It is the petitioner’s burden to make a prima facie showing that this Court has

personal jurisdiction over the respondent. See First Chicago Int’l v. United Exch. Co., 836 F.2d

1375, 1378-79 (D.C. Cir. 1988). In order to meet its burden, the petitioner “must allege specific

facts on which personal jurisdiction can be based; [it] cannot rely on conclusory allegations.”

FC Investment Group v. IFX Markets, Ltd., 479 F. Supp. 2d 30, 35 (D.D.C. 2007). Furthermore,

when considering personal jurisdiction, the Court need not treat all of the petitioner’s allegations

as true. Instead, the Court “may [also] receive and weigh affidavits and other relevant matter to

assist in determining the jurisdictional facts.” Id. (quoting United States v. Philip Morris Inc.,

116 F. Supp. 2d 116, 120 n.4 (D.D.C. 2000)); see also Brunson v. Kalil & Co., 404 F. Supp. 2d

221, 223 (D.D.C. 2005).




                                                  3
                                             B. Analysis

               Generally, in order for a court to exercise personal jurisdiction over a defendant,

there must be both a constitutionally sufficient relationship between the defendant and the forum,

and a statutory basis for the defendant’s amenability to service of process. See Mwani v. Bin

Laden, 417 F.3d 1, 8 (D.C. Cir. 2005). It is undisputed that the second requirement is met in this

case. The Foreign Sovereign Immunities Act (“FSIA”) authorizes the exercise of personal

jurisdiction over a “foreign state,” as that term is defined in 28 U.S.C. § 1603(a), so long as the

court has subject matter jurisdiction over the plaintiff’s claims and service has been effected in

accordance with the relevant provision of the FSIA. 28 U.S.C. § 1330(b). As a corporation

owned by Liberia, the NPA is encompassed by the relevant statutory definition of “foreign state.”

See 28 U.S.C. § 1603(a)-(b) (defining “foreign state” to include “an agency or instrumentality of

a foreign state,” and further defining “an agency or instrumentality of a foreign state” as “any

entity . . . a majority of whose shares or other ownership interest is owned by a foreign state”).

The Court therefore has subject matter jurisdiction under the FSIA, which waives the sovereign

immunity of “foreign states,” including their agencies and instrumentalities, with respect to,

among other claims, petitions for the confirmation of arbitral awards pursuant to the New York

Convention. See Verlinden B.V. v. Central Bank of Nigeria, 461 U.S. 480, 489-91, 497 (1983);

28 U.S.C. § 1605(a)(6). GSS does not contend that it was not properly served with process. As a

result, there is an adequate statutory basis for personal jurisdiction.

               The question remains whether the Constitution permits the exercise of personal

jurisdiction over the NPA by this Court. Where it applies, the Due Process Clause limits the

authority of courts to exercise personal jurisdiction over nonresident defendants; personal


                                                   4
jurisdiction exists in a given forum only if the defendant has “certain minimum contacts with [the

forum] such that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d 82, 95 (D.C.

Cir. 2002) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)) (internal quotation

marks omitted). GSS has not made any attempt to demonstrate that the NPA, as a corporate

entity owned by and operating in Liberia, has such “minimum contacts” with the relevant forum

— the United States — as are typically necessary to satisfy the Due Process Clause. See

Petitioner’s Opposition to Respondent’s Motion to Dismiss (“Opp.”) at 13-15. Instead, GSS

argues that the NPA may not claim any due process protections because it is a foreign

instrumentality. Id.

               It is established that foreign sovereign nations are not among the “person[s]”

afforded rights by the Fifth Amendment and so receive no due process protections. See Price v.

Socialist People’s Libyan Arab Jamahiriya, 294 F.3d at 96. Therefore, whether a foreign state

has sufficient minimum contacts with the United States to satisfy due process is immaterial, so

long as there is subject matter jurisdiction and proper service under the FSIA. See Continental

Transfert Technique, Ltd. v. Fed. Gov’t of Nigeria, 697 F. Supp. 2d 46, 56 (D.D.C. 2010). At the

same time, countless judicial opinions, including prominent rulings on personal jurisdiction

issued by the Supreme Court, have assumed that due process limits the extent to which private

foreign entities may be subject to personal jurisdiction in the courts of the United States. See,

e.g., Asahi Metal Indus. Co. v. Super. Ct., 480 U.S. 102 (1987) (applying the “minimum

contacts” test to determine whether a state court could, without violating the Due Process Clause,

exercise personal jurisdiction over a Japanese corporation); Helicopteros Nacionales de


                                                 5
Colombia, S.A. v. Hall, 466 U.S. 408, 414-15 (1984) (determining that Colombian corporation

was not subject to personal jurisdiction in a Texas court because it lacked sufficient minimum

contacts with the forum).

               The NPA, which characterizes itself — without dispute from the petitioner — as a

“state-owned corporation operating exclusively in Liberia,” Mot. at 1, would seem to fall

somewhere between those two categories of defendants. Its status for the purposes of a Fifth

Amendment analysis is not identical to that of the Liberian government. Nor is it a wholly

private entity. Under Liberian law, the NPA is a legal entity distinct from the national

government, able to sue and be sued in its own name. See Public Authorities Law, Ch. VI,

§ 54(2) (Liberia). According to affidavits submitted by the respondent and unrebutted by the

petitioner, the NPA “is responsible for its own finances, and it does not receive funding

allocations or subsidies from the Government of Liberia.” Affidavit of Matilda Parker (attached

to Mot.) (“Parker Affid.”) ¶ 6. It “keeps its finances separate from the Government of Liberia or

any of its agencies, and there is no commingling of funds.” Id. ¶ 7. Furthermore, the NPA’s

“primary purposes are commercial in nature and it is operated as a standalone economic

enterprise,” id. ¶ 6; “[t]he [Liberian] Government is not involved in [its] day to day management

and operation.” Id. ¶ 8.

               Such “‘government instrumentalities established as juridical entities distinct and

independent from their sovereign should normally be treated as such’” for the purposes of a Fifth

Amendment analysis. TMR Energy Ltd. v. State Property Fund of Ukraine, 411 F.3d 296, 301

(D.C. Cir. 2005) (quoting First Nat’l City Bank v. Banco para el Comercio Exterior de Cuba, 462

U.S. 611, 626-27 (1983)). Under certain circumstances, however, a foreign instrumentality that


                                                 6
claims to operate at some remove from its government may nevertheless be so closely associated

with the foreign sovereign that the two are legally indistinguishable, with the result that the

instrumentality, as part of a foreign government, is not a “person” entitled to due process

protections. See TMR Energy Ltd. v. State Property Fund of Ukraine, 411 F.3d at 301-02. For

unknown reasons, GSS has elected not to argue that such is the case here. See Opp. at 14-15

(acknowledging that the “NPA is purportedly managed independently” of the Liberian

government and presenting no arguments to contest that claim).

               Since the NPA has presented itself as independent from its sovereign and GSS has

not attempted to dispute that characterization, the rule that a foreign government has no due

process rights is not applicable to the NPA. See TMR Energy Ltd. v. State Property Fund of

Ukraine, 411 F.3d at 301. GSS contends that the NPA nevertheless lacks due process rights

because “there is no [constitutional] distinction to be drawn . . . between agencies controlled by a

foreign state and agencies managed independently of the foreign state.” Opp. at 13. Although

this argument seems counterintuitive, GSS purports to find support for it in dicta in TMR Energy

Ltd. v. State Property Fund of the Ukraine. While ruling in that case that a foreign

instrumentality that functions as an agent of its sovereign has, like the sovereign itself, no due

process rights, the court of appeals noted that “[i]t is far from obvious that even an independent

[instrumentality] would be entitled to the protection of the [F]ifth [A]mendment.” TMR Energy

Ltd. v. State Property Fund of the Ukraine, 411 F.3d at 302 n.*. The court accompanied that

statement with citations to cases in which the Supreme Court or the court of appeals had held that

aliens without connections to the United States could not claim the benefit of constitutional




                                                  7
protections. Id. (citing United States v. Verdugo-Urquidez, 494 U.S. 259, 271 (1990); Jifry v.

FAA, 370 F.3d 1174, 1182 (D.C. Cir. 2004)).

               The court of appeals’ passing comment is well taken. It is not clear why foreign

defendants, other than foreign sovereigns, should be able to avoid the jurisdiction of United

States courts by invoking the Due Process Clause when it is established in other contexts that

nonresident aliens without connections to the United States typically do not have rights under the

United States Constitution. Accord TMR Energy Ltd. v. State Property Fund of the Ukraine, 411

F.3d at 302 n.* (“[A]lthough courts often assume the minimum contacts test applies in suits

against foreign ‘persons,’ that assumption appears never to have been challenged.”); see also

Austen L. Parrish, Sovereignty, Not Due Process: Personal Jurisdiction over Nonresident Alien

Defendants, 41 WAKE FOREST L. REV . 1, 7 (2006) (“[T]he assumption that the same due process

considerations apply equally to nonresident, alien defendants as to domestic defendants in the

personal jurisdiction context is doctrinally inconsistent with broader notions of American

constitutionalism.”). Nevertheless, while the notion that the minimum contacts test must be

satisfied before a court can exercise personal jurisdiction over a foreign nonresident defendant

may coexist uneasily alongside other elements of constitutional theory, the notion is enshrined in

law, including, as noted, Supreme Court precedent. This Court therefore is in no position to

reject it.

               Perhaps foreseeing that result, GSS argues that foreign state-owned corporations,

unlike private foreign corporations, should receive no due process protections because foreign

governments themselves receive none. Opp. at 14-15 (citing Price v. Socialist People’s Libyan

Arab Jamahiriya, 294 F.3d at 96). But the reasoning that led the court of appeals to conclude in


                                                 8
Price that foreign governments are not “persons” for Fifth Amendment purposes does not

necessarily apply to corporations that are owned by but otherwise largely independent of a

foreign sovereign.

               GSS points out that the court of appeals in Price rested its conclusion at least in

part on two factors that GSS argues are applicable to foreign state-owned corporations just as

much as they are to foreign sovereigns. First, the fifty states of the United States are not

“persons” entitled to due process rights, and “[t]herefore, absent some compelling reason to treat

foreign sovereigns more favorably than ‘States of the Union,’ it would make no sense to view

foreign states as ‘persons’ under the Due Process Clause.” Price v. Socialist People’s Libyan

Arab Jamahiriya, 294 F.3d at 96. In this case, that argument proves little. If its thrust is simply

that no foreign entity should enjoy due process rights when those rights are not available to the

states, its logic is defeated by the fact that United States courts, including the Supreme Court,

have long afforded private foreign defendants the benefit of the rule that personal jurisdiction

exists only over those defendants who have sufficient minimum contacts with the judicial forum.

If, on the other hand, foreign sovereign nations are compared to the fifty states because the states

are sovereign — if, in other words, the relevant point of comparison is sovereign status, rather

than nationality — then the comparison seems to have no implications for a foreign corporation

operating independently of its government.

               Second, GSS’ cause is not aided by the court of appeals’ observation that a

foreign nation is “entirely alien to our constitutional system” and so should not enjoy any due

process rights. Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d at 96. Again, the

meaning of this statement cannot simply be that any foreign entity is “alien to our constitutional


                                                  9
system” and so not a Fifth Amendment “person.” That conclusion would seem to be foreclosed

by abundant judicial precedents applying the minimum contacts test in cases involving private

foreign defendants. Perhaps the doctrinal logic of those precedents is faulty — but if it is, it is

not for this Court to correct that logic.

                Finally and most importantly, some of the most significant factors driving the

court of appeals’ decision in Price simply are not present here. Foreign states occupy a unique

position in relation to the United States. “Relations between nations in the international

community are seldom governed by the domestic law of one state or the other. And legal

disputes between the United States and foreign governments are not mediated through the

Constitution.” Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d at 97 (citation

omitted). Instead, the political branches of the United States engage foreign nations “on the level

of international law and diplomacy.” Id. (quoting Lori Fisler Damrosch, Foreign States and the

Constitution, 73 VA . L. REV . 483, 521 (1987)) (internal quotation marks omitted).

                None of these considerations would seem relevant in a discussion of a commercial

corporation owned by but independent of a foreign state. Such a corporation, unlike a foreign

sovereign, is not the “juridical equal[]” of the United States.   Damrosch, supra, at 521 (quoted

in Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d at 97 (internal quotation marks

omitted)). It presumably has no diplomatic presence or political authority with which to engage

the United States and defend its rights and interests when they may be affected by a judicial

proceeding in a United States court. Of course, it is entirely possible that if the NPA were not so

independent from the Liberian government as it claims to be — if the Liberian government

exerted great influence on the NPA’s behalf, for example, or regarded the fortunes of the NPA as


                                                 10
coextensive with its own — the NPA might function more like a sovereign than an independent

corporation. But again, GSS has made no attempt to demonstrate that any such state of affairs

exists.

               Because the NPA does not possess the characteristics of a sovereign nation that

the court of appeals found relevant in Price, it functions more like a private corporation than a

foreign government for the purposes of a Fifth Amendment analysis. It therefore may not be

haled into an American court without having a sufficient quantum of minimum contacts with the

United States. See Asahi Metal Indus. Co. v. Super. Ct., 480 U.S. 102 (1987) (concluding that a

Japanese corporation was not subject to the jurisdiction of a California court because it lacked

sufficient contacts with the forum state); World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297 (1980) (in general, a defendant’s “conduct and connection with the forum State” must

be such “that he should reasonably anticipate being haled into court there”). Because the

petitioner has not demonstrated, or even attempted to demonstrate, that the respondent has any

contacts with the United States, the Court lacks jurisdiction over the person of the respondent,

and the petition for confirmation of the arbitration awards will be dismissed.


                                       III. CONCLUSION

               For the foregoing reasons, the Court will grant the NPA’s motion to dismiss GSS’

petition. An Order consistent with this Opinion shall issue this same day.

               SO ORDERED.

                                                      /s/________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Court
DATE: March 30, 2011


                                                 11